Citation Nr: 1105790	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for fibromyalgia syndrome, to 
include as due to or aggravated by service-connected 
posttraumatic stress disorder (PTSD) and dermatophytosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for fibromyalgia syndrome (fibromyalgia).  

The Veteran provided testimony before a Decision Review Officer 
at the RO in May 2006 and before the Board during a 
videoconference hearing in September 2008.  Transcripts are of 
record.  

The claim was previously before the Board in March 2008 and was 
remanded in order to provide the Veteran with the videoconference 
hearing.  In November 2008, the Board reopened the claim for 
service connection for fibromyalgia and remanded for additional 
development.  As the requested development has been completed, 
the claim has been returned for further appellate action.  


FINDING OF FACT

Fibromyalgia is aggravated by service connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been 
met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995); 38 C.F.R. § 3.310.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As noted above, service connection can be granted on a direct or 
secondary basis or when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. §§ 3.303, 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The evidence of record demonstrates a long history of complaints 
and treatment for aches and pains of the whole body, beginning 
with private treatment in 1977.  In an April 1980 treatment 
record, inflammation of the joints and muscles of an unknown 
etiology was noted.  Throughout the 1980s and 1990s, the Veteran 
received several diagnoses including intermittent arthritis, 
migrating polyarthritis, and rule out rheumatoid arthritis.  

The Veteran and his wife have submitted statements asserting that 
the Veteran received treatment for joint and muscle pain since he 
was discharged from service.  As the Veteran testified during the 
May 2006 DRO hearing and the September 2008 hearing before the 
Board, he consistently received treatment for pain in his 
muscles, joints, and tendons without receiving a clear diagnosis 
until he began treatment at the VA medical center (VAMC).  A 
November 2002 VAMC treatment note noted the Veteran's history of 
depression and aches and pains all over his body, and diagnosed 
fibromyalgia.  

VAMC treatment records also show a history of treatment for 
service-connected PTSD and seem to demonstrate a link between the 
Veteran's PTSD and fibromyalgia symptoms.  VAMC treatment 
records, such as records dated in April 2003, December 2007, and 
January 2009, show complaints of increasing psychiatric symptoms 
alongside complaints of increasing fibromyalgia symptoms.  In 
December 2008, the Veteran's treating psychologist and 
psychiatrist asserted that there seemed to be a connection 
between the Veteran's PTSD and fibromyalgia symptoms, although it 
was not possible to say that one directly caused the other.  The 
letter stated that when the Veteran is in some particular 
present-day stress, he will shortly thereafter experience a 
flare-up of his fibromyalgia, with visibly swollen knees, or some 
other body part.  In turn, the pain heightens his anxiety, 
depression, and sleep disorder.  

The Veteran received a VA examination in January 2009 where he 
attributed increases in his fibromyalgia pain to changes in the 
weather, varying levels of physical activity, his sleep pattern, 
and his history of PTSD and depression.  The examiner found 
multiple tender trigger points, including in the paraspinal 
muscles, trapezius muscles, subdeltoid area and palpating lateral 
hip area, greater trochanteric bursa, medial and lateral knee 
pad, and medial epicondyle area of both elbows, and diagnosed 
fibromyalgia.  

In June and September 2009 addenda to the examination report, 
review of the Veteran's claims folder and the January 2009 
examination report was noted.  The examiner stated that the 
records suggested that the Veteran has had symptoms of 
fibromyalgia since active military service and that it was 
apparent that his symptoms of fibromyalgia increased in frequency 
and intensity in the last 10 years associated with increasing 
PTSD symptoms.  Therefore, the examiner concluded, it was as 
likely as not that his fibromyalgia symptoms were aggravated by 
his service-connected PTSD.  

(CONTINUED ON NEXT PAGE)





Resolving all doubt in favor of the Veteran, the record supports 
a finding that, under the law in effect at the time he filed his 
claim, at the very least fibromyalgia is aggravated by service-
connected PTSD, and, therefore, service connection is warranted 
for the Veteran's current fibromyalgia.


ORDER

Service connection for fibromyalgia is granted.  



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


